ACCEPTED
                                                                                                          05-13-01653-cv
                                                                                               FIFTH COURT OF APPEALS
                                                                                                         DALLAS, TEXAS
                                                                                                     2/2/2015 9:20:38 AM
                                                                                                               LISA MATZ
                                                                                                                   CLERK


                               THE MILLER LAW FIRM
                                             ATTORNEYS AT LAW
                                                   ___                              FILED IN
                                                                             5th COURT OF APPEALS
J. KEITH WEBB                                TURTLE CREEK CENTRE
                                      3811 TURTLE CREEK BLVD., SUITE 1950        DALLAS,kwebb@tmlfpc.com
                                                                                          TEXAS
                                              DALLAS, TEXAS 75219
                                            TELEPHONE (469) 916-2552
                                                                             2/2/2015 9:20:38 AM
                                             FACSIMILE (469) 916-2555
                                                                                   LISA MATZ
                                                                                     Clerk
                                            February 2, 2015

Via e-Filing
Fifth Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

         Re:     Case No. 05-13-01653-CV Thomas Allen Powell, et al. v. Penhollow, Inc., et al.
                 Our File No. 0500.23259

Dear Clerk:

       Please allow this correspondence to serve as notice that I will be out of the office and
unavailable on the following dates for pre-planned events:

                March 5 & 6, 2015                      Continuing Education
                March 24 - 30, 2015                    Vacation
                May 14 & 15, 2015                      Child’s College Graduation

        I would appreciate you not setting any matters for hearing and/or oral argument during
this period of time.

        By copy of this letter, I am notifying all counsel of record in this matter of the above and
respectfully would request that he not set any matters during the aforementioned dates as well.

       Thank you for your attention to this matter. If you have any questions, please feel free to
contact me.

                                                  Sincerely,

                                                  /s/ J. Keith Webb

                                                  J. Keith Webb
JKW/km

cc:      Via e-Service
         Ray Murphy
         Abernathy, Roeder, Boyd & Joplin, P.C.